UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4297


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONTAE PINKNEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:16-cr-00254-TLW-2)


Submitted: December 28, 2017                                      Decided: January 22, 2018


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Duncan, Lexington, South Carolina, for Appellant. Beth Drake, United States
Attorney, Jimmie Ewing, Jane Barrett Taylor, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dontae Pinkney seeks to appeal the 125-month sentence imposed following his

guilty plea to Hobbs Act robbery, 18 U.S.C. § 1951 (2012). On appeal, he argues that the

district court abused its discretion in upwardly departing, which resulted in an

unreasonable sentence.    The Government seeks to dismiss the appeal as barred by

Pinkney’s waiver of the right to appeal included in the plea agreement. Upon review of

the plea agreement and the transcript of the Fed. R. Crim. P. 11 hearing, we conclude that

Pinkney knowingly and voluntarily waived his right to appeal and that the issue Pinkney

seeks to raise on appeal falls squarely within the compass of his waiver of appellate

rights. See United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). We therefore

dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2